 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     VLADIMIR J. KOZINA (SBN: 284645)
 3
     vjkozina@mayallaw.com
 4   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 5   Telephone: (209) 473-3833
     Facsimile: (209) 477-4818
 6
     Attorneys for Plaintiff
 7
     STEPHEN RUSSELL
 8
     SEYFARTH SHAW LLP
 9   Lindsay S. Fitch (SBN 238227)
     lfitch@seyfarth.com
10   400 Capitol Mall, Suite 2350
     Sacramento, California 95814-4428
11   Telephone:     (916) 448-0159
     Facsimile:     (916) 558-4839
12
     SEYFARTH SHAW LLP
13   Kiran S. Lopez (SBN 252467)
     klopez@seyfarth.com
14   560 Mission Street, 31st Floor
     San Francisco, California 94105
15   Telephone:    (415) 397-2823
     Facsimile:    (415) 397-8549
16
     Attorneys for Defendant
17   RANDSTAD INHOUSE SERVICES, INC.

18
                                      UNITED STATES DISTRICT COURT
19
                                    EASTERN DISTRICT OF CALIFORNIA
20

21   STEPHEN RUSSELL, an individual,                Case No.: 2:19-CV-00274-JAM-KJN

22           Plaintiff,                             ORDER DISMISSING ACTION WITH
                                                    PREJUDICE
23   vs.
                                                    Complaint Filed: January 8, 2019
24                                                  Removal Filed: February 13, 2019
     RANDSTAD US, LLC, a limited-liability
25   corporation; RANDSTAD INHOUSE
     SERVICES, LLC, a limited-liability
26   corporation, and DOES 1-50,
27           Defendants.
28
     [Proposed] Order Dismissing Action
     Page 1 of 2
 1                                                  ORDER

 2           Having reviewed the Joint Stipulation and Request for Dismissal with Prejudice
 3
     (“Stipulation”) submitted by Plaintiff Stephen Russell and Defendant Randstad Inhouse Services,
 4
     LLC, by and through their counsel of record, and good cause appearing, the Stipulation is
 5
     approved. The entire action, including all claims stated therein against all parties, is hereby
 6

 7   dismissed with prejudice. Each party is to bear its own costs and attorneys’ fees.

 8   DATED: 5/3/2019

 9                                                 /s/ John A. Mendez_____________________
10                                                 United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Order Dismissing Action
     Page 2 of 2
